Premiums for the Bond have been paid through the period ending April 30, 2011.This filing includes the following exhibits: Exhibit A - Copy of the Joint Insured Fidelity Bond Exhibit B - Copy of the Joint Insureds Agreement Exhibit C - Copy of the Form of Resolutions of a Majority of the Independent Fund Trustees/Directors Exhibit D - Amount of a Single Insured Bond for each Fund, if a Joint Insured Fidelity Bond were not used Exhibit A ICI MUTUAL INSURANCE COMPANY, a Risk Retention Group 1t. NW Washington, DC 20005 INVESTMENT COMPANY BLANKET BOND ICI MUTUAL INSURANCE COMPANY, a Risk Retention Group 1t. NW Washington, DC 20005 DECLARATIONS NOTICE This policy is issued by your risk retention group.Your risk retention group may not be subject to all of the insurance laws and regulations of your state.State insurance insolvency guaranty funds are not available for your risk retention group. Item 1.
